It is insisted that the jury should have been instructed affirmatively that if the appellant was employed by G. W. Briggs to gather and butcher the cattle and that G. W. Briggs received the proceeds and that the appellant had no guilty connection with the transaction he should be acquitted, and refers to the case of Morton v. State, 14 S.W.2d 852. In that case it is specifically stated that the language used by the court referred to the substance and not to the form of the instruction that should be given to the jury. The record in the case mentioned reveals that Morton (the accused) testified in his own behalf and presented affirmatively his defensive theory, namely, that his connection with the animal, the theft of which was the subject of the prosecution, was that of an innocent agent and was without knowledge that the animal was stolen or of any circumstance affecting him with such knowledge. Morton also, by a specific objection, called attention to the failure of the court to instruct the jury upon the defensive theory mentioned. In the present instance, in the paragraph of the charge of the court covering the phase of the case under discussion, the jury was told that if the appellant, in *Page 348 
assisting G. W. Briggs in the disposition of the cattle, believed that they belonged to the said G. W. Briggs, or if upon that subject there was a reasonable doubt in the minds of the jury, there should be an acquittal. The only attack upon the paragraph of the charge is that quoted in the original opinion, wherein the proposition was announced that if the appellant acted without intent to appropriate the cattle to his own use he would not be guilty. The unsoundness of the proposition is manifest, unless coupled with the instruction that he acted without knowledge or notice of the fact that the cattle were stolen. There is no exception to the paragraph of the charge which would direct the mind of the trial court to the criticism now advanced upon appeal, namely, that the paragraph inadequately presented the appellant's theory. The obvious distinction between the present appeal and that passed upon in Morton's case, supra, arises from the facts as well as from the procedure. This was a case of circumstantial evidence and was so submitted to the jury. The appellant's connection with the stolen animal was proved by direct testimony. He did not testify and explain his connection, but the circumstances detailed were sufficient to support the finding of the jury that the appellant's relation to the stolen cattle was not an innocent but a guilty one.
The motion is overruled.
Overruled.